PER CURIAM.
We think the court was without power to order the United States to pay any sum in addition to the amount awarded in the decree, that sum being the exact amount of the purchase price agreed upon with the two counties owning title to the lands condemned. Errors, if any, in the distribution of the amount awarded are not chargeable to the government. We are further satisfied that it was error to adjudge that Dawson and Prairie Counties .return as overpayment any part of the award distributed to them. The counties had no part in the division of the lands into tracts or in the making of the valuations placed on the separate tracts. They contracted with the government to sell the lands as a whole for a *187fixed sum, and they are clearly entitled to retain such amounts thereof as equal the unpaid general taxes.
The judgment appealed from is modified to the extent indicated. Otherwise it is affirmed.